TEFMD Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $4,763 Class B $246 Class C $434 Class F $305 Total $5,748 Class R-5 $116 Total $116 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3112 Class B $0.2534 Class C $0.2494 Class F $0.3045 Class R-5 $0.3276 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 15,770 Class B 940 Class C 1,699 Class F 1,066 Total 19,475 Class R-5 417 Total 417 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.70 Class B $15.70 Class C $15.70 Class F $15.70 Class R-5 $15.70 TEFVA Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $5,076 Class B $184 Class C $271 Class F $377 Total $5,908 Class R-5 $54 Total $54 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3124 Class B $0.2526 Class C $0.2483 Class F $0.3068 Class R-5 $0.3320 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 16,970 Class B 699 Class C 1,167 Class F 1,398 Total 20,234 Class R-5 177 Total 177 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $16.42 Class B $16.42 Class C $16.42 Class F $16.42 Class R-5 $16.42
